DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Jan 2022 has been entered.
Claims 1, 3, 5-9, 11-14, 17-22, 24 and 26 are pending and being examined on the merit. 

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 1, 3, 5-9, 11-14, 17-22 and 24 under 35 U.S.C. 112(a) has been withdrawn due to applicants’ amendment limiting claim 1 to a dCas9 or nCas9 CRISPR protein.
The rejection of claim 21 under 35 U.S.C. 112(b) has been withdrawn due to applicants’ amendment of “site-specific modification” to “site-specific sequence alteration”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 January 2022 is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is provided in the Office action mailed 08/31/2021 on pages 8-14.  None of Zalatan, Liu, or the prior art as a whole teaches or suggests a system for editing a target DNA or RNA comprising a CRISPR protein, a RNA scaffold, and a fusion protein constructed together as claimed for changing nucleotide base identity in the target DNA.  The RNA scaffold includes a guide RNA sequence that is complementary to the target nucleic acid, a sequence that binds to the CRISPR protein, and a protein-binding sequence.  The fusion protein includes a sequence that binds to the protein-binding sequence, a linker and an effector domain that is capable of altering the target nucleic acid base-pairing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-9, 11-14, 17-22, 24 and 26 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.N.G./Examiner, Art Unit 1636          

                                      
/NANCY J LEITH/Primary Examiner, Art Unit 1636